DETAILED ACTION

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 30 July 2021 has been entered.
 
Previous Rejections
Applicants' arguments, filed 30 July 2021, have been fully considered. Rejections and/or objections not reiterated from previous office actions are hereby withdrawn. The following rejections and/or objections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 and 6-15 are rejected under 35 U.S.C. 103 as being unpatentable over Atis et al. (US Patent Application Publication 2010/0028284) in view of Sako (US Patent Application Publication 2005/0074474) and as evidenced by The HLB System (“The HLB System: a time-saving guide to emulsifier selection,” 1980, pages 1-22).
	Atis et al. discloses mascara compositions containing a first and a second acrylates copolymer (abstract).  One example (example 1) is an oil-in-water emulsion which has 12 wt% of the acrylates polymer sold under the trade name Yodosol GH41F and 8 wt% of the acrylates copolymer sold under the trade name Yodosol GH34F. The former is an emulsion of a styrene/acrylates copolymer (paragraph [15]), and the latter is an emulsion of acrylates copolymer (paragraph [12]), and these two polymers read on the instantly recited polymers (a-1) and (a-2), respectively, and read upon the amounts and ratio of the two recited by instant claims 1-4 and 7.
	The example disclosed by Atis et al. also has 3.5 wt% of carnauba wax, which reads upon the wax element (C) recited by instant claims 1 and 8-10.
	Atis et al. suggests the inclusion of hydrogenated castor oil (paragraph [30]). However, in view of the evidence cited by the Applicant it is unclear whether or not this reads upon the instantly recited nonionic surfactant (B) of instant claim 1.  The instant specification appears to provide evidence that such a material has an HLB between 6 and 12 (paragraph [25]), but the cited information from the Applicant would appear to support a conclusion otherwise. As such, Atis et al. is considered to teach most of the limitations recited by the instant claims, except for the nonionic surfactant with an HLB between 6 and 12 (B) and the hydrophilic nonionic surfactant (D).  Emulsifiers are suggested by Atis et al. (paragraph [27]), and these are present in from about 3 to about 15 wt% (paragraph [28]), but the specific emulsifiers are not taught. 
Sako teaches topical compositions and cosmetics (abstract), including mascara compositions (examples 24 and 35).  Emulsifiers are suggested (paragraph [78]), and these include PEG-10 distearate (paragraph [83]), which has an HLB of 6-12 (according to paragraph [25] of 
Therefore, it would have been prima facie obvious to one of ordinary skill in the art at the time of filing to have used the surfactants taught by Sako in the composition taught by Atis et al.  Generally, it is prima facie obvious to select a known material for incorporation into a composition, based on its recognized suitability for its intended use. See MPEP 2144.07.  And as for the amount of these ingredients, the range taught by Atis et al. do not read upon the instantly recited ranges, but they do overlap. And in cases involving overlapping ranges, where the instantly claimed ranges “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists.  See MPEP 2144.05.
Instant claims 2-4 and 7 further limit the components (a-1) and (a-2), instant claims 8-10 further limit component (C), and instant claim 11 further limits component (B), and all of these limitations are met by the above cited ingredients.
	Instant claims 6 and 12 recite the further inclusion of a salt of a fatty acid, and Atis et al. suggests such ingredients (paragraph [27]). Instant claims 13 and 14 recite the further inclusion of additional ingredients, and the example disclosed by Atis et al. and cited above also comprises a colorant, and water-soluble thickeners are also present (as additionally discussed in paragraph [33]).  The example also meets the oil limitation recited by instant claim 15.

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Atis et al. (US Patent Application Publication 2010/0028284) and Sako (US Patent Application Publication 2005/0074474) and as evidenced by The HLB System (“The HLB System: a time-saving guide to emulsifier selection,” 1980, pages 1-22) as applied to claim 1 above, and further in view of Mori et al. (US Patent Application Publication 2006/0257343).
Atis et al. and Sako do not teach the further inclusion of a resin. While film-forming agents are suggested as included by Atis et al. (paragraph [31]), a specific one such as candelilla resin is not taught. This deficiency is addressed by Mori et al., which discloses eyelash cosmetics and states that these can include film forming agents such as candelilla resin (abstract & paragraph [13]). Therefore, it would have been prima facie obvious to one of ordinary skill in the art at the time of filing to have included candelilla resin in the cosmetic taught by Atis et al. Generally, it is prima facie obvious to select a known material for incorporation into a composition, based on its recognized suitability for its intended use. See MPEP 2144.07.  

Response to Arguments
	The Applicant argues that the rejections are not proper. The Applicant argues that hydrogenated castor oil, as disclosed by Atis et al. and cited by the Examiner, is not a nonionic surfactant (B). Further, the HLB value and content of this component are controlled within the claimed range in order to provide good water resistance and removability by warm water, and this is not taught or recognized by the cited references.
	The Examiner acknowledges the arguments presented, but does not consider them persuasive. In view of the evidence cited by the Applicant it is unclear the hydrogenated castor oil reads upon the instantly recited nonionic surfactant (B) of instant claim 1.  The instant specification appears to provide evidence that such a material has an HLB between 6 and 12 (paragraph [25]), but the cited information from the Applicant would appear to support a conclusion otherwise. 
	As for the arguments relating to the unclaimed property of the hydrophilic surfactant providing good water resistance and removability by warm water, this argument is also not found persuasive. The unexpected property asserted is not supported by evidence, and unexpected results must be established by factual evidence. Mere argument or conclusory statements in the specification does not suffice. In re Lindner, 457 F.2d 506, 508 (CCPA 1972).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Brian Gulledge whose telephone number is (571) 270-5756.  The examiner can normally be reached on Monday - Friday 7am - 4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frederick Krass can be reached on (571) 272-0580.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 




/Brian Gulledge/Primary Examiner, Art Unit 1612